Title: To Thomas Jefferson from James Monroe, 27 February 1826
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oak hill
Feby 27. 1826.
The enclosed letter from Mr Go relating to a subject interesting to you, and your family, I forward it to you with pleasure. we have heard with deep regret, of the afflicting calamity with which you have been visited, but well know that you will not want resources, to meet any disaster, to which, our nature is subject. with our best wishes to Mrs Randolph & family, I am Dear Sir very sincerely your friendJames Monroe